Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 3/15/2022, with respect to rejection under 35 U.S.C § 102(a)(1) of claims 1-18 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 102(a)(1) has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Claims 1-20 are allowable over prior art of record (in particular, LI et al. (CN 110166367) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
Regarding claims 1 and 6, “…buffering the second data packet to a high-priority queue when the second data packet is not sent by the transmit end during the first RTT; and forwarding the second data packet in the high-priority queue before the first data packet in the low-priority queue” in combination with other limitations recited in claims 1 and 6.
Regarding claim 11, “…discard the data packet when the data packet is sent by the transmit end during a first round-trip time (RTT) of a data transmission phase between the transmit end and a receive end and when a quantity of data packets in a receive queue of the network device exceeds a threshold; and add the data packet to the receive queue when the data packet is not sent by the transmit end during the first RTT and the receive queue is not full” in combination with other limitations recited in claim 11.
Regarding claim 18, “…add a first tag to each of the first data packets before sending the first data packets to enable a network device to buffer the first data packets to a low-priority queue or to discard the first data packets after receiving the first data packets; and send a plurality of second data packets to the network device to enable the network device to buffer the second data packets to a high-priority queue of the network device, wherein the second data packets do not carry the first tag” in combination with other limitations recited in claim 18.
Note that new closet prior art LI et al. (CN 105471750) discloses a method of improving PIT list property under content centre network, content center network the following PIT list property and increase method comprises steps as follows: S1, wherein on the router FIB table storage and retrieval of information and transmit to each of two post content, storing and searching by requesting content of whole unique mark and in PIT table S2, determine and store router and each content of post between the two RTT; S3, router and content based on the RTT between two post, to the publisher request content of the Interest packet in the router of the survival time of PIT list item, the survival time is dependent on the RTT Interest packet is be used for RTT testing, and router to content post network condition of route of the two is good. The invention Interest-data to the data RTT is set with corresponding PIT list item survival time, stopping time and make PIT list item is greatly reduce, to increase the utilization rate of the PIT table.

Note that second new closet prior art, Tang Bob (US 2008/0037420), discloses a network's switches/routers configurations, are presented for immediate ready implementations over external Internet of virtually congestion free guaranteed service capable network, without requiring use of existing QoS/MPLS techniques nor requiring any of the switches/routers softwares within the network to be modified or contribute to achieving the end-to-end performance results nor requiring provision of unlimited bandwidths at each and every inter-node links within the network. 
However, Tang Bob (US 2008/0037420) fails to disclose or render obvious the above italic limitations as claimed.
Thus, LI et al. (CN 110166367), LI et al. (CN 105471750), Tang Bob (US 2008/0037420) taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed in claims 1, 6, 11, and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/Primary Examiner, Art Unit 2469